Citation Nr: 9926553	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for nerve damage incurred as a result of 
back surgery at a VA facility.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
August 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not incur additional permanent 
disability, including nerve damage, as a result of surgery at 
a VA facility.



CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for nerve damage incurred as a result of back 
surgery at a VA facility have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.358 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim that is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S.Ct. 
552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) (indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(1998).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1) and (2) 
(1998).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3) (1998).

The veteran was hospitalized at a VA facility in July 1987 
following complaints of back and hip pain radiating down the 
right leg, and an electromyograph (EMG) revealed an L5 
radiculopathy on the right.  Subsequently, in October 1987, 
the veteran underwent a right L4-L5 hemi-laminectomy with 
decompression of the right L5 nerve root.  The veteran was 
noted to make slow progress following this surgery, as he 
complained of some pain in the leg and back, but he was 
discharged in good condition.

Following further complaints of pain radiating down the right 
leg and into the lateral aspect of the foot, as noted in a 
March 1988 VA examination report, the veteran underwent a 
lumbar decompressive laminectomy at L3-L5 in March 1989.  
During this surgery, an inadvertent tear in the dura was 
noted.  However, in view of the lack of evidence of a 
cerebrospinal fluid leak and the fact that the tear was in 
the middle of scar tissue, the tear was not sutured.  
Postoperatively, the veteran began complaining of headaches.  
The discharge report indicates that the headaches might have 
been due to a cerebrospinal fluid leak, but this report also 
reflects that the headaches had improved by the time of the 
veteran's discharge.

A VA treatment record from May 1989 indicates that the 
veteran's headaches had improved, but he still had some back 
and right leg pain.  Subsequent VA treatment records, dated 
through June 1991, reflect further complaints of back and 
right leg pain.  The veteran was also treated for mechanical 
back pain in June 1993 and April 1994.

In June 1995, the veteran underwent a VA spine examination.  
This examination revealed that the musculature of the back 
was within normal limits.  There was no evidence of any fixed 
deformity, although scoliosis was shown by x-ray.  Range of 
motion studies revealed forward flexion to 60 degrees, 
backward extension to 10 degrees, left and right lateral 
flexion to 20 degrees, and left and right rotation to 30 
degrees.  There was objective evidence of pain on motion but 
no evidence of any gross neurologic involvement.  X-rays 
revealed status post laminectomy of L3 through L5, with a 
lumbar scoliosis with convexity to the right.  Also, there 
was multilevel degenerative disc disease, with degenerative 
facet disease of L4-L5 and L5-S1.

The examiner rendered diagnoses of status post laminectomy at 
L3 through L5; lumbar scoliosis, with convexity to the right; 
multi-level degenerative disc disease at L3-L4 and L4-L5; and 
degenerative facet disease at L4-L5 and L5-S1.  The examiner 
noted that the veteran's back disability "is perhaps 
somewhat worse than what it was after his 1987 VA surgery."  
However, the examiner also found that it was "highly 
likely" that the veteran had a progression of his basic back 
pathology despite the two laminectomies, performed in 1987 
and 1989.  The examiner further noted that "[i]t would 
appear that the progression is in spite of the laminectomies 
rather than being due to them."  The examiner stated that 
approximately eight out of ten of such surgeries resulted in 
improvement, while one out of ten resulted in no change, and 
one out of ten resulted in a worsening of symptoms. 

The veteran was also treated for right L5 radiculopathy by 
Dr. Gruba (full name not given) in April 1996.  The report of 
this treatment indicates that the veteran reported a history 
of a dural leak during VA surgery, but Dr. Gruba did not 
provide an opinion as to the etiology of the veteran's 
current spinal symptomatology.  In an April 1996 statement, 
Wayne F. Madden, D.C., noted that the veteran did not have 
any foot problems prior to 1986.  An April 1996 statement 
from Charles J. Peterson, D.C., indicates that the veteran 
had no paresthesia or "insensibility" in any of his 
extremities, such as he had experienced "since low back 
surgery," at the time of treatment in April and May of 1987. 

In this case, the Board observes that the veteran sustained 
an inadvertent tear in the dura during his 1989 VA spinal 
surgery and that the decision was made to not repair this 
tear.  However, the veteran has not submitted any evidence 
showing that this injury resulted in additional permanent 
disability of the spine.  In fact, the VA examiner who 
examined the veteran in June 1995 concluded that the increase 
in the veteran's spinal disability was a result of natural 
progression and not a result of his surgeries.  
Significantly, this examination revealed no gross neurologic 
involvement.

The only evidence of record suggesting that the tear of the 
dura that occurred during the 1989 surgery resulted in 
additional spinal disability is the lay opinion of the 
veteran and several of his relatives, as articulated in lay 
statements submitted in conjunction with this claim.  
However, the Board would point out that the veteran and his 
relatives have not been shown to possess the requisite 
training needed to render a competent opinion on matters of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the conclusion that 
the veteran incurred additional disability, to include nerve 
damage, as a result of surgery at a VA facility.  As such, 
his claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for nerve damage incurred as 
a result of back surgery at a VA facility must be denied.  In 
reaching this conclusion, the Board has considered the 
doctrine of reasonable doubt, as set forth in 38 U.S.C.A. 
§ 5107(b) (West 1991).  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in the present case.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).





ORDER

Compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for nerve damage incurred as a result of back surgery 
at a VA facility is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

